Name: 95/79/EC: Commission Decision of 13 March 1995 on an additional financial contribution from the Community for the eradication of classical swine fever in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  means of agricultural production;  agricultural activity;  food technology
 Date Published: 1995-03-23

 Avis juridique important|31995D007995/79/EC: Commission Decision of 13 March 1995 on an additional financial contribution from the Community for the eradication of classical swine fever in Germany (Only the German text is authentic) Official Journal L 065 , 23/03/1995 P. 0031 - 0031COMMISSION DECISION of 13 March 1995 on an additional financial contribution from the Community for the eradication of classical swine fever in Germany (Only the German text is authentic) (95/79/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 3 (4) thereof,Whereas the Commission adopted Commission Decision 94/189/EC of 18 March 1994 on a financial contribution from the Community for the eradication of classical swine fever in Germany (3); whereas this Community contribution was designed to respond to outbreaks of classical swine fever between July and December 1993;Whereas new outbreaks of classical swine fever occurred in Germany throughout 1994; whereas, in view of the serious danger to the Community's pig population which this disease represents, eradication should be continued with the assistance of a new financial contribution from the Community to make good the losses sustained by pig farmers;Whereas, as soon as the presence of the disease was officially confirmed, the German authorities took appropriate measures which included the measures listed in Article 3 (2) of Council Decision 90/424/EEC; whereas these measures were notified by the German authorities;Whereas the conditions for a new financial contribution by the Community have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Germany may obtain an additional financial contribution from the Community for the outbreaks of classical swine fever which occurred on its territory between 1 January and 31 December 1994. The contribution by the Community shall amount to:- 50 % of the costs incurred by Germany in compensating owners for the slaughter and destruction of pigs and the destruction of pigmeat products where necessary,- 50 % of the costs incurred by Germany for the cleaning, disinsectization and disinfection of equipment and holdings,- 50 % of the costs incurred by Germany in compensating owners for the destruction of contaminated feedingstuffs and equipment.Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted.2. Germany shall forward the supporting documents referred to in paragraph 1 not later than six months after the notification of this Decision.3. However, if it so requests, Germany may receive an advance of ECU 3 million.Article 3 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 13 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 89, 6. 4. 1994, p. 30.